Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT
AND INCREMENTAL COMMITMENT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND INCREMENTAL COMMITMENT AGREEMENT
(this “Amendment”) dated as of November 13, 2014, is among ROCKPILE ENERGY
SERVICES, LLC, a Delaware limited liability company (the “Borrower”), the
persons named as Guarantors on the signature pages of this Amendment, the banks
and other financial institutions signatories hereto (the “Lenders”), and
CITIBANK, N.A., a national banking association, as Administrative Agent and
Collateral Agent for the Lenders (in such capacities, the “Administrative
Agent”).

 

RECITALS

 

A.                                    The Borrower, the Lenders and the
Administrative Agent are parties to a Credit Agreement dated as of March 25,
2014 (as amended, modified or supplemented prior to the date of this Amendment,
the “Credit Agreement”).

 

B.                                    The Borrower has requested the Lenders to
approve amendments to the Credit Agreement as set forth herein, including
increasing the Revolving Facility Commitments under the Credit Agreement and
modifying the covenants in the Credit Agreement restricting the payment of
dividends and distributions and the amount of capital expenditures.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower and the Lenders agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
in this Amendment, capitalized terms used in this Amendment have the meanings
assigned to those terms in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following definitions in appropriate alphabetical
order:

 

“Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement and Incremental
Commitment Agreement dated as of November 13, 2014, among the Borrower, the
Guarantors, the Lenders party thereto, and the Administrative Agent.

 

“Amendment No. 1 Effective Date” shall mean the date that Amendment No. 1 became
effective pursuant to Section 3 thereof.

 

“Available Cash” shall mean, with respect to any fiscal quarter, EBITDA for such
fiscal quarter less the sum of the following for such fiscal quarter: 
(i) Maintenance Capital Expenditures of the Borrower and its Relevant
Subsidiaries,

 

--------------------------------------------------------------------------------


 

(ii) cash distributions made under Section 6.06(e), and (iii) Scheduled Debt
Payments.

 

“Distribution Compliance Certificate” with respect to any distribution under
Section 6.06(f), means a certificate from a Responsible Officer (i) stating that
no Default or Event of Default exists or would result from the payment of such
distribution and (ii) setting forth calculations showing compliance with each of
the tests required under Section 6.06(f), including the calculation of the
Permitted Distribution Amount.

 

“Maintenance Capital Expenditures” shall mean cash capital expenditures by the
Borrower or any of its Relevant Subsidiaries used to repair or maintain any
existing fixed or capital asset if those expenditures are made to maintain the
operating capacity, efficiency or asset base of that Person.

 

“Monthly Compliance Certificate” means a certificate from a Responsible Officer
(i) stating that no Default or Event of Default exists or would result from the
payment of the Monthly Tax Distribution and (ii) setting forth a calculation of
the Monthly Tax Distribution.

 

“Monthly Tax Distribution” means distributions on or with respect to the Equity
Interests of the Borrower in accordance with the LLC Agreement in an amount not
to exceed Assumed Tax Liabilities (as such term is defined in the LLC Agreement
as of the Amendment No. 1 Effective Date or as such defined term is modified or
amended from time to time in a manner that is not adverse to the interests of
the Lenders).

 

(b)                                 The following definitions in Section 1.01 of
the Credit Agreement are hereby amended and restated to read as follows:

 

“Permitted Capital Expenditure Amount” with respect to any fiscal year means the
sum of $85,000,000 plus the Capital Expenditure Carryover Amount for such year.

 

“Permitted Distribution Amount” shall mean for any fiscal quarter of the
Borrower, such fiscal quarter’s Available Cash plus the lesser of (a) 50% of the
sum of (i) the Available Cash for the fiscal quarter immediately preceding such
fiscal quarter less (ii) the cash distributions made under Section 6.06(f) in
the fiscal quarter immediately preceding such fiscal quarter and
(b) $10,000,000.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04, or
(c) increased pursuant to Section 2.20.  The initial amount of each Revolving

 

2

--------------------------------------------------------------------------------


 

Facility Lender’s Revolving Facility Commitment is set forth on Schedule 2.01,
in the Assignment and Acceptance pursuant to which such Revolving Facility
Lender shall have assumed its Revolving Facility Commitment, or in an
Incremental Commitment Agreement, as applicable.  The aggregate amount of the
Revolving Facility Commitments on the Amendment No. 1 Effective Date is U.S.
$150,000,000.

 

(c)                                  The first sentence of Section 2.20(a) of
the Credit Agreement is hereby amended and restated to read as follows:

 

At any time following the Amendment No. 1 Effective Date and prior to the
Revolving Facility Maturity Date, the Borrower may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Facility Commitments (any such increase, the “Incremental Commitments”), in an
aggregate principal amount, collectively, not to exceed U.S. $50,000,000, or a
lesser amount in integral multiples of U.S. $5,000,000.

 

(d)                                 Section 3.11 of the Credit Agreement is
hereby amended and restated to read as follows:

 

Section 3.11                             Use of Proceeds.  The Borrower will use
the proceeds of the Revolving Facility Loans and Swingline Loans, and may
request the issuance of Revolving Letters of Credit, (i) to repay on the Closing
Date the loans, advances, fees and expenses under the Existing Credit Agreement,
(ii) to pay fees and expenses incurred in connection with the Transactions,
(iii) for working capital and general corporate purposes, (iv) for capital
expenditures, and (v) to make a dividend or distribution in accordance with
Section 6.06(g).

 

(e)                                  Paragraphs (e), (f) and (g) of Section 6.06
of the Credit Agreement are hereby amended and restated to read as follows:

 

(e)                                  the Borrower may declare and pay Monthly
Tax Distributions if (i) no Default or Event of Default then exists or would
result therefrom, (ii) the Borrower is taxable as a partnership or disregarded
entity for U.S. federal income tax purposes, and (iii) on or prior to the date
of such payment, the Borrower has delivered to the Administrative Agent a
Monthly Compliance Certificate;

 

(f)                                   with respect to each fiscal quarter of the
Borrower, commencing with the fiscal quarter ending October 31, 2014, but only
within a 15-day period of time immediately following the delivery of the
applicable financial statements and accompanying certificate due to be delivered
with respect to such fiscal quarter under Section 5.04(a)-(c), the Borrower may
make one additional distribution to the holders of its Equity Interests if
(i) after giving effect to such distribution, (A) the Leverage Ratio, determined
on a Pro Forma Basis, would not exceed 1.50:1.00, (B) the Leverage Ratio
(calculated using EBITDA for the two quarters most recently ended for which
financial statements are available multiplied

 

3

--------------------------------------------------------------------------------


 

by two), determined on a Pro Forma Basis, would not exceed 1.50:1.00, (C) the
Leverage Ratio (calculated using EBITDA for the quarter most recently ended for
which financial statements are available multiplied by four), determined on a
Pro Forma Basis, would not exceed 1.50:1.00, (D) the aggregate Available Unused
Commitments would exceed 20% of the aggregate Revolving Facility Commitments,
and (E) the Fixed Charge Coverage Ratio, determined on a Pro Forma Basis, is no
less than 1.25:1.00, (ii) the amount of such distribution does not exceed the
Permitted Distribution Amount for such fiscal quarter, (iii) the sum of such
distribution and all previous distributions made under this
Section 6.06(f) since the Amendment No. 1 Effective Date will not exceed
$50,000,000, and (iv) on or prior to the date of such distribution, the Borrower
has delivered to the Administrative Agent a Distribution Compliance Certificate;
and

 

(g)                                  No later than ten (10) Business Days
following the Amendment No. 1 Effective Date, the Borrower may make one or more
dividends or other distributions (including a purchase or redemption of its
Equity Interests), in cash, to the holders of its Equity Interests of not more
than $50,000,000.

 

(f)                                   Schedule 2.01 to the Credit Agreement is
hereby amended and restated to read as set forth in Schedule 2.01 attached to
this Amendment.

 

3.                                      Conditions to Effectiveness.  This
Amendment will become effective on the date on which the following conditions
have been satisfied or waived:

 

(a)                                 The representations and warranties of the
Borrower in Section 4 of this Amendment shall be true and correct;

 

(b)                                 The Administrative Agent shall have received
this Amendment, executed and delivered by the Borrower, the Guarantors, the
Administrative Agent, and the Required Lenders;

 

(c)                                  The Administrative Agent shall have
received, for its own account and the account of the Lenders, the fees payable
pursuant to a fee letter, dated November 12, 2014 between the Borrower and
Citibank, N.A.;

 

(d)                                 The Administrative Agent shall have received
with respect to each Lender whose Revolving Facility Commitment is increased
pursuant to this Amendment a duly executed Note dated as of the Amendment No. 1
Effective Date payable to such Lender in a principal amount equal to its
Commitment;

 

(e)                                  The Borrower shall have made, to the extent
invoiced reasonably in advance of the Amendment No. 1 Effective Date,
reimbursement or payment of all costs and expenses required to be reimbursed or
paid pursuant to Section 12 of this Amendment.

 

4.                                      Representations and Warranties.  The
Borrower hereby represents and warrants to the Administrative Agent and each of
the Lenders as follows:

 

4

--------------------------------------------------------------------------------


 

(a)                                 This Amendment has been duly authorized by
all necessary limited liability company action and constitutes the binding
obligation of the Borrower, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other Laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law) and (iii) implied covenants of good faith and fair dealing.

 

(b)                                 Each of the representations and warranties
made by the Borrower and the Guarantors in or pursuant to the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof, as if made (after giving effect to this Amendment) on and as of
such date, except for any representations and warranties made as of a specified
date, which were true and correct in all material respects as of that date.

 

(c)                                  After giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing as of the date of
this Amendment.

 

(d)                                 Since the date of the most recent audited
financial statements of the Borrower and its Subsidiaries delivered to the
Administrative Agent pursuant to Section 5.04(a) of the Credit Agreement, there
has been no Material Adverse Effect.

 

5.                                      Reallocation of Revolving Facility
Credit Exposure.  If, immediately after this Amendment becomes effective, the
Revolving Facility Credit Exposure of any Lender is not equal to its Revolving
Facility Percentage of the Revolving Facility Credit Exposure of all Lenders,
then the Revolving Facility Credit Exposures of the Lenders will be adjusted in
accordance with Section 2.20(b) of the Credit Agreement, mutatis mutandis.

 

6.                                      Continuing Effect of the Credit
Agreement.  Except in each case as expressly provided in this Amendment, this
Amendment does not constitute a waiver of any provision of the Credit Agreement
and is not to be construed as a consent to any action on the part of the
Borrower that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents.  The Borrower hereby confirms
and ratifies the Credit Agreement as amended hereby and each of the other Loan
Documents to which it is a party and acknowledges and agrees that the same
continue in full force and effect as amended by this Amendment.

 

7.                                      Reference to the Credit Agreement.  Upon
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “herein” or words of like import refer to the
Credit Agreement, as amended by this Amendment.

 

8.                                      Designation as Loan Document.  This
Amendment is a Loan Document.

 

9.                                      Counterparts.  This Amendment may be
executed by all parties hereto in any number of separate counterparts each of
which may be delivered in original, facsimile or other electronic (e.g., “.pdf”)
form, and all of such counterparts taken together constitute one instrument.

 

5

--------------------------------------------------------------------------------


 

10.                               References.  The words “hereby,” “herein,”
“hereinabove,” “hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of
similar import when used in this Amendment refer to this Amendment as a whole
and not to any particular article, section or provision of this Amendment. 
References in this Amendment to a section number are to such sections of the
Credit Agreement unless otherwise specified.

 

11.                               Headings Descriptive.  The headings of the
several sections of this Amendment are inserted for convenience only and do not
in any way affect the meaning or construction of any provision of this
Amendment.

 

12.                               Governing Law.  This Amendment is governed by
and will be construed in accordance with the laws of the State of New York
without regard to choice of law rules that would require the application of the
laws of another jurisdiction.

 

13.                               Payment of Expenses.  The Borrower shall pay
or reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment and
any other documents prepared in connection with, and the transactions
contemplated by, this Amendment, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent, in each case in
accordance with and subject to the terms and conditions set forth in
Section 9.05 of the Credit Agreement.

 

14.                               Final Agreement of the Parties.  THIS
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

ROCKPILE ENERGY SERVICES, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

EVP and CFO

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors (i) acknowledges, consents and agrees to this
Amendment and each of the terms and provisions contained herein, and (ii) agrees
that the Loan Documents to which it is a party remain in full force and effect
and continue to be the legal, valid and binding obligation of such Person in
accordance with and subject to the terms and conditions thereof.

 

 

ROCKPILE MANAGEMENT HOLDINGS, LLC

 

as a Guarantor

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

 

 

 

 

ROCKPILE MANAGEMENT, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

 

 

 

 

ROCKPILE PUMP RENTAL SERVICES, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

 

 

 

 

ROCKPILE WIRELINE SERVICES, LLC,
as a Guarantor

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

ROCKPILE LOGISTICS SERVICES, LLC,
as a Guarantor

 

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

 

 

 

 

 

 

ROCKPILE RIG SERVICES, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

 

 

 

 

 

 

ROCKPILE ENERGY REAL ESTATE, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

CFO

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent, Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Scott Gildea

 

Name:

Scott Gildea

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Davidson

 

Name:

Kevin Davidson

 

Title:

Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James C. Day

 

Name:

James C. Day

 

Title:

Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Rathke

 

Name:

Brian Rathke

 

Title:

Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Satish S. Chander

 

Name:

Satish S. Chander

 

Title:

Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------